141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Hezile Shabazz EARL; Plaintiff-Appellant,Judy Kae EARL;  Tori Lee Allwhite, minor, by her nextparent, Hezile Shabazz Earl and Judy Kae Earl, Plaintiffs,v.Darrell TURNER, Des Arc Police Officer; Leon Moon, Chief ofPolice Des Arc; Roger Scott, Des Arc City Mayor;  BobJohnson, Prairie County Sheriff;  Chris Ralston, Des ArcCity Police;  Raymond Coffman, Prairie County Sheriff,Defendants-Appellees.
No. 97-3884EA.
United States Court of Appeals, Eighth Circuit.
Submitted:  April 2, 1998.Filed:  April 7, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Hezile Shabazz Earl, his wife, and their daughter filed suit in the district court claiming violations of their civil rights.  When they failed to appear at trial, the district court dismissed the suit with prejudice.  Earl appeals.  After careful review of the record and the parties' briefs, we conclude the district court did not abuse its discretion.  See Pardee v. Stock, 712 F.2d 1290, 1291-92 (8th Cir.1983) (standard of review).  Accordingly, we affirm.  See 8th Cir.  R. 47B.